HENDERSON, Justice
(concurring in result).
SDCL 19-12-10 is adopted from Federal Rule of Evidence 408. This was accomplished in 1966. Erickson was written long before the enactment of SDCL 19-12-10. However, it appears to be in sync with the federal rule, our state statute, and the facts before us. I note that this was a court trial, and when an action is tried to the court, the presumption is that improperly admitted evidence is disregarded. Hagin v. DeGeest, 85 S.D. 418, 185 N.W.2d 478 (1971). Here, the trial court received only a portion of the letter. As SDCL 19-12-10 expresses:
Evidence of
(1) furnishing or offering or promising to furnish, or
(2) accepting or offering or promising to accept, a valuable consideration in compromising or attempting to compromise a claim which was disputed as to either validity or amount, is not admissible to prove liability for or invalidity of the claim or its amount. Evidence of conduct or statements made in compromise negotiations is likewise not admissible. ...
It would be extremely dangerous for negotiation letters, either before or during litigation, to be displayed to a jury. Lawyers would be afraid to negotiate and so would lay people. To excise, neatly and nicely, the bad from the good (admissible from inadmissible) in a communication requires a finely honed legal scalpel. It can be done, competently, by a circuit court judge in a trial to the court. Additionally, he/she has the benefit of the Hagin rule. In a jury trial, this is a far more difficult task, as the inadmissible and admissible may be inextricably interwoven in the fabric of the exhibit. What, then, does the trial judge do? Does he use a scissors or razor blade? Does he rationalize: “There’s no way for me to nicely cleave, so I reject admission of the exhibit entirely.” This admissibility/inadmissibility question can present an extremely difficult position for a trial judge. One device, employed by some judges, is to block out the inadmissible. This can be dangerous also, because it can destroy the true meaning of the exhibit, and the jury may be left in a state of bewilderment as to the overall intent of the message in the particular instrument. Each exhibit and set of facts must be decided to produce truth, and not to mechanically serve a rule of evidence.